Citation Nr: 0124842	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
wound of the scalp, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 2001, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A  §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) became law.  VA 
issued regulations to implement the new law in August 2001.  
66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended 
at 39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Veterans Claims Assistance Act of 2000 eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The new 
law also includes new notification provisions.  Specifically, 
it requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran was granted service connection in May 1946, for a 
disability characterized as a shrapnel wound of the left 
scalp, rated as traumatic lesions, and a 

10 percent evaluation was assigned.  In January 1949, the 
disability was re-characterized as a gunshot wound of the 
right scalp with retained foreign bodies, rated as analogous 
to injury of Muscle Group XXV.  Under 38 C.F.R. § 4.73, 
Diagnostic Code 5325, an injury to facial muscles is 
evaluated on the basis of functional impairment due to 7th 
(facial) cranial nerve neuropathy under Diagnostic Code 8207, 
disfiguring scarring under Diagnostic Code 7800, etc.  A 
minimum rating of 10 percent is warranted if there is any 
interference with mastication. 38 C.F.R. § 4.73 (2001).  The 
veteran requested an increased evaluation in August 1999.  
The record reflects that he was awarded a 20 percent 
evaluation for his service-connected wound of the scalp under 
Diagnostic Code 8207 in October 1999.  

The record shows that the veteran complains of headache, 
throbbing/clicking of the head, and a loss of 
balance/blacking out due to his service-connected wound 
residuals.  

After a review of the file, the Board notes that records 
which are potentially relevant to the veteran's claim have 
not been secured.  The veteran indicated in his March 2000 
substantive appeal that he had been treated by his private 
physician after blacking out in approximately 1997 or 1998, 
and again in 1999.  He also indicated that, in January 2000, 
he was treated at the emergency room at RMC Hospital after he 
blacked out.  As noted above, the veteran has argued that his 
black outs are related to his service-connected disability.  
Private medical records regarding this treatment have not 
been secured by the RO.  He also testified at a September 
2000 hearing at the RO that he was treated at Caraway 
Hospital about 3 or 4 years previously, and that he underwent 
several different tests while he was there, including 
computerized tomography (CT) scans and magnetic resonance 
imaging (MRI) scans.  Records of this treatment have not been 
requested by the RO.  

When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 

363, 370 (1992).  The newly defined duty to assist includes 
obtaining medical records, particularly when the VA is put on 
notice as to their possible existence and relevance.  

The veteran also indicated that approximately one year prior 
to his hearing, x-ray studies were performed at a VA 
facility.  It is noted that a VA examiner indicated during a 
September 1999 examination that plain film x-rays of the 
skull had been ordered.  While radiologic studies ordered by 
the veteran's private physician are in the file, the reports 
of VA studies have not been associated with the claims file.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators.  See Dunn v. West, 11 Vet. App. 462, 466- 67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
RO must obtain these treatment records because they might 
contain diagnostic studies and other conclusions that might 
be helpful in the disposition of this claim.  

In addition, the Board notes that in a February 2001 letter, 
the veteran stated that he was having loss of balance 
problems, and that he wished this complaint to be evaluated 
by VA through an examination.  He argued that this problem 
was related to the retained metal fragments in his head.  An 
examination to evaluate this complaint has not been 
scheduled.  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO should ask the veteran to 
identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his service-
connected disability, or any claimed 
residuals of that disability.  The RO 
should specifically attempt to obtain all 
of the 

veteran's treatment records from the VAMC 
in Birmingham, Alabama, including all 
radiographic reports from 1999 to the 
present.  

With any necessary authorizations from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Of particular 
interest are all records of treatment 
from the veteran's private physician, as 
well as records of any emergency 
treatment he obtained, including records 
from RMC Hospital and Caraway Hospital.  
If the RO is unable to obtain any 
identified records, the RO should inform 
the veteran of the records that were not 
obtained, describe efforts which were 
made to secure the records, and describe 
any further action to be taken with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination(s) to evaluate 
the service-connected wound of the scalp.  
The examiner(s) should review the claims 
file.  All indicated tests and studies 
should be conducted.  Any scarring should 
be noted and the examiner should indicate 
if any scars are painful, disfiguring, 
ulcerated, etc.  The examiner(s) should 
evaluate the veteran's headache, head 
throbbing/clicking and loss of 
balance/blackout complaints and express 
an opinion as to whether the veteran 
experiences such problems as a result of 
his service-connected disability.  The 
frequency and disabling effects of each 
problem traceable to the service-
connected wound should be described in 
detail.  

Any impairment of cranial nerve function 
due to the wound residuals should also be 
described.  Complete rationale for any 
opinions given or conclusions drawn must 
be given.  

3.  The RO should review the file and 
ensure that the above-noted directives 
are carried out.  If any are not, 
including any failure to provide a 
requested medical opinion, corrective 
action must be taken.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  The RO should re-adjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

